DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the applicant’s amendment received on 6/13/2022, in response to the Non-Final Action mailed on 03/16/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hirata (US 2016/0333153 A1).
For claim 26, the Examiner concurs with the written opinion provided by international searching authority, and included in the IDS received on 11/02/2020, and summarized herein below for clarity.
Hirata teach a method comprising the steps of: providing a photofabricated object created via an additive fabrication process ([0001],[0072]-[0076] pertains to layer forming process; Figs 1A-1D), said photofabricated object possessing a residual quantity of an acid or a base (implicit feature as the residual quantity of an acid or base is the result of the selected material and of the curing reaction, see paragraphs [0163],[0181]-[0190]); subjecting the photofabricated object via an additive fabrication process to a post-curing process ([0064] – drying process which includes removing water-based solvent or [0072] “curing process” as post-curing/treatment; additionally see claim 10, which states forming the 3D, and then removing-water based solvent from the layer by heating the layer which is considered as post-curing); and after-post curing  treating said photofabricated object with a treatment composition possessing a pH and comprising a neutralizing agent to form a neutralized photofabricated object (see claim 13 or 14 removing as further step “further comprising”, which happens after claim 10;  [0031][0079]-[0080]); wherein said neutralizing agent is configured to neutralize at least a portion of the residual quantity of the acid or base (result of the treatment with the treatment composition disclosed in [0080]). 
As for claim 27, recite wherein a mathematical sign of a first value derived by subtracting 7.0 from the pH of the treatment composition is opposite of a second value derived by subtracting 7.0 from the pH of the residual quantity of acid or base and it is noted that claim as written does not further define a process steps (see [0220]) 
As for claim 28, Hirata further teach post-processing said photofabricated object via thermal or UV post-cure process ([0220]). It is noted that remainder of the claim limitation including “sterilizing the neutralized photofabricated object” is not required as part of the claim as it is optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-10,12-13, 17,18, 21, 23-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2016/0333153 A1) in view of Stratasys LTD (WO 2017/029657 A1).
For claim 1, the Examiner concurs with the written opinion provided by international searching authority, and included in the IDS received on 11/02/2020, and also summarized herein below for clarity.
Hirata teach a method of post-treating a solid photofabricated article created via an additive fabrication process (see abstract; Figs 1-3; see claim 10 – heating step as post-treating after forming, also see throughout [0005] - [0290]), the method comprising the steps of:
(1) providing a solid photofabricated article created via an additive fabrication process (Figs 1-2; [0072]-[0076]); (2) post-curing said solid photofabricated article (see claim 10 which includes heating step as post-curing); and (3) base-washing said solid photofabricated article in an alkaline solution or dispersion (see claim 13 or 14; and/or [0031], [0079]-[0080]), thereby creating a neutralized photofabricated article; wherein said solid photofabricated article is the cured product of a radiation curable composition that is capable of undergoing cationic  polymerization ([0163],[0181]-[0190]).
However, Hirata fail to teach said photofabricated article is the cured product of a radiation curable composition that can undergo cationic and free-radical polymerization, wherein said cationic and free-radical polymerization is performed simultaneously or sequentially.
In the same field of endeavor, pertaining to additive manufacturing and wash liquids, Stratasys LTD teach a radiation curable composition undergoing cationic and  free-radical polymerization, wherein said cationic and free-radical polymerization is performed simultaneously or sequentially (page 30, lines 10-17). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the material used in the additive manufacturing process as taught by Hirata with including a radiation curable composition undergoing cationic and free-radical polymerization as taught in Stratasys LTD, for the benefit of efficiently curing and forming a 3D object including support materials as desired. 
Claim 3 is merely one of several straightforward possibilities form which the skilled person would select in accordance with circumstances based on the applied references above.  For example, claim 3 requires wherein the photo-fabricated article is cured product of a radiation curable composition or kit of materials comprising, relative to the weight of the entire radiation curable composition: (a) from 20 to 90 wt% of a cat-ionically polymerizable component; (b) from 0. 5 to 2.5wt% of a cationic photo- initiator; (c) from 5 to 40% of a free radically polymerizable component; (d) from 0.1 to 5 wt% of a free-radical photo-initiator; (e) optionally, an inert solvent (this step is optional and not required part of the claim); and (f) from 0 to 40 wt% of one or more additives (it is noted that “zeropercentage indicates this step is optional); wherein the weight of all components (a) through (f) equals 100%. 
Hirata teaches all the components including cat-ionically polymerizable component and photoinitior, additive, solvent ([0096]-[0151]; [0073], [0161]-[0162] states use of photo- initiator/binder) as discussed above, except free -radical components  in the claim. It is noted that Stratasys LTD teaches using catatonically polymerizable component and free-radical materials which includes the photo initiators [both free-radical and cationic] as claimed (see page 30 lines 10 to page 35 lines 30). Thus, the combination provides enough suggestion/motivation to optimize the ingredient based on the type of 3D structure being produced (see [0006]-[0010], [0096]-[0151] of Hirata, and page 30 lines 10 to page 35 lines 30).
As for claim 7, Hirata further teaches post-treatment where it includes thermal or light irradiation ([0073] or [0219]-[0220]).
As for claims 8-10 and 31, see Hirata which further suggest the alkaline solution including neutralizing agent with the claimed pH between 7.1 to 14 and including the neutralizing agent including ammonia or RCOOH, NaOH, or KOH… (see [0079]-[0081] states unbound particle removal process including removing solution having pH of 9 or more).  
Claims 12-13, 17, 18, 21, and 23-25 Hirata does not specifically teach wherein the alkaline solution or dispersion is present in an amount by volume relative to the volume of the solid photofabricated article in a ratio of greater than 10:1. However, remaining claims merely one of several straightforward possibilities form which the skilled person would select in accordance with circumstances based on the applied references above.  

Claims 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2016/0333153 A1) in view of Stratasys LTD (WO 2017/029657 A1) in further view of DeSimone et al (US 2020/0001536 A1).
As for claims 4, 6, and 11 Hirata and Stratasys LTD teach all the limitations to the claim invention as discussed above including cleaning ([0220]), however, fail to teach wherein the cleaning solution comprises water-soluble alcohol and immersing into the cleaning solution; wherein the aqueous alcoholic solution further comprises water and water-soluble alcohol.
In the same field of endeavor, pertaining to 3D shaping, DeSimone et al teach wherein the cleaning solution comprises water-soluble alcohol such as ethanol or isopropanol (see [0022]) and immersing into the cleaning solution (see [0020]-[0023]; Fig 1A) and wherein the aqueous alcoholic solution further comprises water and water-soluble alcohol (see [0105]]), for providing desired functional benefit or removing unwanted particles/materials from the surface of the article.
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hirata and Stratasys LTD, with further including cleaning steps with water-soluble alcohol and immersing into the cleaning solution, as taught by DeSimone et al. for the benefit to removing unwanted chemical/material.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive:
The applicant first argued  for independent claims 1 and 26– Hirata (US 2016/0333153 A1) fails to teach after post-curing, base washing said photofabricated article in alkaline solution or dispersion, thereby creating a neutralized photofabricated article. 
Examiner’s response: The examiner would like to take a moment to explain that applicant’s arguments are considered, however, are not found persuasive for various reasons. First: claim 1 recites step (1) of providing a solid photofabricated article (this step is just AM fabrication process), (2) post-curing said solid photofabricated article (the Examiner notes that any curing, or heating steps, in Hirata, is considered a post-curing, since broadly claim 1 is silent to if there is any curing step that occurs before the post-curing step); (3) after post-curing, base washing …(the actual washing steps in Hirata occurs after curing/heating steps, also seen in claim 10, and claim 13-14 shows  washing steps as further steps after the heating). Applicant’s arguments are not found persuasive as claim 1 does not identify whether “post-curing” is followed by specific thermal processing step or it is just a heating step. Broadly, the examiner has interpreted “post-curing” as any process of heating after the formation of the 3D object. Applicant is urged to amend the claims accordingly, to overcome the rejection applied. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0023780 A1 – functional surface coating method for additively manufactured products includes post-processing such as base washing
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743